Case: 1:20-cv-04699 Document #: 126-12 Filed: 03/01/21 Page 1 of 19 PageID #:2350




                 EXHIBIT 12
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 2 of     39 of 60#:2351
                                                                       19 PageID
              Official Notice from the United States District Court for the Northern District of California

          Facebook users in Illinois may be entitled to payment if their face
               appeared in a picture on Facebook after June 7, 2011
        Don’t worry, you are not being sued. This is an official court notice, not an ad for a lawyer.

Facebook, Inc. has settled a class action that claimed Facebook collected and stored the biometric data of
Facebook users in Illinois without the proper notice and consent in violation of Illinois law as part of its “Tag
Suggestions” feature and other features involving facial recognition technology.

You are included in the Settlement if you are or were a Facebook user located in Illinois and Facebook created
and stored a face template for you after June 7, 2011.

Included users can fill out a short Claim Form and receive approximately $200 to $400 per person from a $650
million Settlement Fund. This fund will also be used to pay the costs of notifying people about the Settlement,
the lawyers’ fees, awards to the users who helped bring the lawsuit, and certain taxes.

The Settlement also requires Facebook to turn “off” its Facial Recognition setting and delete face templates for
most users unless they turn it back “on.”

If you are included, your legal rights are affected whether you act or do not act. Read this Notice carefully.

The Court in charge of this case hasn’t decided if the Settlement is fair yet. Payments will be made only if the
Court decides the Settlement is fair and approves the Settlement.

                            !     "! 
1. Fill Out a Claim Form.

The only way to get a payment. You must submit a valid Claim Form either online or by mail postmarked by
November 23, 2020.

2. Object.

Write to the Court about why you do not like something about the Settlement by November 23, 2020.

3. Ask to be excluded from the Class.

If you don’t want to be a part of the Settlement, you must send a written request to be excluded. You won’t get
any money or other benefits, but you will keep any rights to sue Facebook yourself for the same legal issues in
this lawsuit.

4. Go to a hearing on January 7, 2021.

You can ask to speak to the Court about your opinion of the Settlement, including the amount of lawyers’ fees.
Written requests to speak must be received by the Court by November 23, 2020.




                                                                                                              FBYNOT1
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 3 of     40 of 60#:2352
                                                                       19 PageID

5. Do nothing.

You won’t get any money and you will lose any rights to sue Facebook yourself for the same legal issues in this
lawsuit.

                                              
6. Why should I read this Notice?

This Notice explains the lawsuit, the Settlement, your rights, what payments are available, and how to get them.

The Hon. James Donato of the United States District Court for the Northern District of California is in charge of
this class action. The lawsuit is known as In re Facebook Biometric Information Privacy Litigation, Case No.
3:15-CV-03747-JD.

7. What is this lawsuit about?

Facebook users in Illinois sued Facebook claiming that its “Tag Suggestions” feature and other features involving
facial recognition technology violated the Illinois Biometric Information Privacy Act (“BIPA”). That law says
companies can’t collect, store, or give out “biometric data,” which includes things like face or fingerprint scans,
without first giving notice and getting consent. This case alleges that Facebook used facial recognition technology
to create face templates—unique templates that can be used to identify users in photos, that these templates are
covered by BIPA, and that Facebook did this without the proper notice and consent. Facebook denies all
allegations of wrongdoing and liability.

8. What is a class action and who is involved?

In a class action lawsuit, one or more people called “Class Representatives” sue on behalf of other people who
have similar claims. These people together are a “Class” or “Class Members.” One court resolves the issues in
the case for everyone in the Class–except for those people who choose to exclude themselves from the Class. In
this case, the Court appointed Nimesh Patel, Adam Pezen, and Carlo Licata as the Class Representatives. These
individuals are each from Illinois and claim that they had face templates created and stored by Facebook.

9. Why is there a Settlement?

Facebook and the Class Representatives spent more than five years in Court fighting this case. Shortly before
trial, both sides agreed to a settlement. The Settlement gives Class Members guaranteed payments now whereas
in a trial, Class Members might get nothing or might get payments only years from now. Because there is a
settlement, the Court has not decided who should win the case.

                                      !    
To see if you can get a payment, you first need to determine whether you are included in this lawsuit.

10. Am I Included as part of the Class?

The Court decided that all people who fit this definition are included in the Class: “Facebook users located in
Illinois for whom Facebook created and stored a face template after June 7, 2011.”




                                                        -2-
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 4 of     41 of 60#:2353
                                                                       19 PageID

To receive money under the Settlement, you must have lived in the State of Illinois for a period of at least 183
days (6 months) after June 7, 2011. Time spent traveling or taking a vacation outside Illinois can be included in
this time period and does not make you ineligible.

Facebook’s records were used to identify certain Class Members who should have received Notice through email
or on Facebook. If you didn’t get a Notice and think you’re included, you might be part of the Class if you are a
current or former Facebook user in Illinois who uploaded a photograph of yourself or were “tagged” in a
photograph on Facebook after June 7, 2011. Not everybody in Illinois who uses Facebook is included. If
photographs of you that were uploaded to Facebook (by yourself or others) after June 7, 2011 did not result in the
creation of a face template while you lived in Illinois, you are not part of the Class. For more information, please
visit www.facebookbipaclassaction.com.

11. Are there exceptions to being included?

Some users are excluded because they work for Facebook or are related to the judges or lawyers in the case. The
Settlement Agreement has a list of the categories of people who are excluded. Of course, users who request to
be excluded (this process is explained below) aren’t included either.

12. I’m still unsure if I am included.

If you are still not sure whether you are included, you can get free help at www.facebookbipaclassaction.com, by
calling the Settlement Administrator at 1-844-799-2417 or by calling the lawyers appointed to represent Class
Members in this case, Edelson PC (“Edelson”) of Chicago, Illinois 1-866-354-3015, Robbins Geller Rudman &
Dowd LLP (“Robbins Geller”) of San Francisco, California 1-800-449-4900, and Labaton Sucharow LLP
(“Labaton Sucharow”) of New York, New York 1-888-219-6877. Please do not contact the Court or Facebook.

                                                
13. What does the Settlement provide?

Facebook will pay $650 million to settle this case. That money will go into a “Settlement Fund” to pay for
everything related to the Settlement. Most of the money will go to Class Members who submit valid Claim Forms
(more about that in the question below). The rest will be used to pay the costs of notifying people about the
Settlement, the lawyers’ fees, awards to the Class Representatives who helped bring the lawsuit, and certain taxes.

Facebook will also turn “off” its Face Recognition feature for most Class Members. If those Class Members don’t
turn Face Recognition back on, Facebook will delete all existing face templates for those users.

Some Class Members who already turned Face Recognition back “on” for themselves, including Class Members
who recently signed up for Facebook, won’t have their Face Recognition setting turned off.

Finally, Facebook will delete any face templates of any Class Members who have had no activity on Facebook
for a period of three years.

14. How much will my payment be?

Payments will likely be approximately $200 to $400 per person. We can’t give you an exact number right now
because the payment amounts depend on how many Class Members file valid claims and the amount of fees,
costs, expenses, and awards deducted from the Settlement Fund. The Settlement Website will periodically be
updated to provide the estimated payment amount based on the number of participating Class Members.



                                                        -3-
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 5 of     42 of 60#:2354
                                                                       19 PageID

15. How can I get a payment?

To get a payment you have to complete and submit a valid Claim Form no later than November 23, 2020. Please
file your claim electronically on www.facebookbipaclassaction.com. Not only is submitting online easier and
more secure, but it is completely free and takes only minutes. You can get payment by a check or electronically
through Zelle, PayPal, and direct deposit.

If you want to get a paper copy of the Claim Form, you can go to www.facebookbipaclassaction.com or call
toll-free, 1-844-799-2417.

16. When will I get my payment?

We can’t give you a date yet. Payments will be made about two months after the Court approves the Settlement.
The Court will consider final approval of the Settlement on January 7, 2021. Even if the Court approves the
Settlement, there may be appeals. It is always uncertain whether and when appeals can be resolved, and resolving
them can take more than a year.

All checks will expire and become void 90 days after they are issued. If there is any money left because of
uncashed checks or returned electronic payments, you may get a second payment if you filed a valid claim. If
there is money left after the second payments, that money may be donated to the American Civil Liberties Union
of Illinois to be used for their efforts protecting biometric privacy rights.

The Settlement Website will be updated to inform Class Members of the progress of the Settlement. Please be patient.

                                $!    
17. What am I giving up if I stay in the Class?

Unless you exclude yourself, you are staying in the Class. That means that if the Court approves the Settlement,
you are giving up the right to file your own lawsuit against, or seek further money from, Facebook for any of the
issues or claims in the case—whether or not you are currently aware of those claims.

The specific scope of the claims you are releasing is in paragraph 1.25 of the Settlement Agreement, which is
available through the “Court Documents” link on the Settlement Website. If you have any questions, you can talk
to the lawyers listed in Question 19 for free, or you can, of course, talk to your own lawyer if you have questions
about what the release means.

18. What happens if I do nothing at all?

If you are a Class Member and do nothing (meaning you don’t submit a Claim Form and don’t exclude yourself),
you will not get anything from this Settlement and you will release your claims as explained above.

                                       "$  $!
19. Do I have a lawyer in this case?

The Court has appointed the law firms of Edelson 1-866-354-3015, Robbins Geller 1-800-449-4900, and Labaton
Sucharow 1-888-219-6877 to represent you and all Class Members. These firms are called “Class Counsel.” The
law firms are experienced in handling similar class action cases. More information about Edelson, Robbins Geller,
and Labaton Sucharow, their practices, and their lawyers’ experience is available at www.edelson.com,
www.rgrdlaw.com, and www.labaton.com.


                                                        -4-
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 6 of     43 of 60#:2355
                                                                       19 PageID

They believe, after fighting with Facebook in Court for several years, that the Settlement Agreement is fair,
reasonable, and in the best interests of the Class. You will not be separately charged for these lawyers. If you
want to be represented by your own lawyer in this case, you may hire one at your expense.

20. How will the lawyers be paid?

The Court will determine how much Class Counsel will be paid for attorneys’ fees, costs, and expenses in this
case. The amounts will be paid from the $650 million Settlement Fund. Class Counsel will apply for an attorneys’
fees award of no more than twenty percent of the original $550 million settlement fund, plus costs and expenses.
Labaton Sucharow will use money from its share of what is awarded to pay the Offices of Norman Rifkind.

Class Counsel will also ask the Court to approve awards of up to $7,500 each to compensate the Class
Representatives for their services on behalf of the Class.

Class Counsel’s application for an award of attorneys’ fees, costs, and expenses and the Class Representative
awards will be made available on the “Court Documents” page at www.facebookbipaclassaction.com on
October 15, 2020.

                                    #!! 
21. How do I get out of the Settlement?

To exclude yourself from the Class, and no longer be part of the Settlement, you must mail, email, or deliver a letter
stating that you want to be excluded from the Class in In re Facebook Biometric Information Privacy Litigation,
Case No. 3:15-cv-03747-JD. Your request for exclusion must include your name, address, email address, and your
signature. If your email address is different than the email address associated with your Facebook account, please
also include an email address associated with your account or a mobile phone number associated with your account.
You must mail or email your exclusion request no later than November 23, 2020, to:

             In re Facebook Biometric Information Privacy Litigation Settlement Administrator
                                             P.O. Box 43401
                                        Providence, RI 02940-3401
                                   admin@facebookbipaclassaction.com

22. If I do not exclude myself, can I sue Facebook for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Facebook for the claims being resolved by this
Settlement. If you have a pending case against Facebook, please speak with your attorney immediately.

23. If I exclude myself, can I still get anything from the Settlement?

No. If you exclude yourself, you should not submit a Claim Form to ask for a payment because you will no longer
be eligible for any.




                                                         -5-
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 7 of     44 of 60#:2356
                                                                       19 PageID

                                     
24. How do I object or comment on the Settlement or the request for attorneys’ fees, costs, expenses, and
incentive awards?

You can comment on, or object to, the Settlement, Class Counsel’s request for attorneys’ fees, costs and expenses,
and/or the request for awards for the Class Representatives.

You can ask the Court to deny approval of the Settlement. You cannot ask the Court to order a different settlement;
the Court can only approve or reject the Settlement. If the Court denies approval, no payments will be made now,
and the litigation will continue. If that is what you want to happen, you must object.

Any objection to the proposed Settlement must be in writing. If you file a written objection before the deadline,
you may, but don’t have to, appear at the Final Approval Hearing. If you want to appear, you can do so yourself
or through your own attorney. If you appear through your own attorney, you are responsible for hiring and paying
that attorney.

All written objections must contain the following:

   •   The name and case number of this lawsuit (In re Facebook Biometric Information Privacy Litigation,
       Master File No. 3:15-CV-03747-JD);

   •   Your full name, mailing address, email address, and telephone number;

   •   If you use a different email address or telephone number for your Facebook account please also provide
       that information;

   •   An explanation of why you believe you are a Class Member;

   •   A statement that identifies whether you are objecting only on your own behalf, on behalf of a subsection
       of the Class, or on behalf of the Class as a whole;

   •   All reasons for your objection or comment, including all citations to legal authority and evidence
       supporting the objection;

   •   Whether you intend to personally appear and/or testify at the Final Approval Hearing (either personally
       or through counsel), and what witnesses you will ask to speak;

   •   The name and contact information of any and all attorneys representing, advising, and/or assisting you,
       including any counsel who may be entitled to compensation for any reason related to your objection or
       comment, who must make an appearance with the Court in accordance with the Local Rules; and

   •   Your handwritten or electronically imaged signature. An attorney’s signature, or typed signature, is not
       sufficient.

To be considered by the Court, your comment or objection must be received by the Court either by mailing it to
the Class Action Clerk, United States District Court for the Northern District of California, Phillip Burton Federal
Building & U.S. Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, or by filing it in person at any
location of the United States District Court for the Northern District of California. To be considered, your
comment or objection must be filed or postmarked on or before November 23, 2020.



                                                        -6-
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 8 of     45 of 60#:2357
                                                                       19 PageID

25. What is the difference between objecting and excluding myself from the Class?

Objecting means that you disagree with some aspect of the Settlement and think the Court should not approve the
Settlement. An objection, or a comment, allows your views to be heard in court. You can object only if you stay
in the Class.

Excluding yourself from the Class means that you are no longer a Class Member and do not want the Settlement
to apply to you. If you exclude yourself, you lose any right to receive any payments or benefits from the Settlement
or to object to the Settlement because the case no longer affects you.

                                  The Court’s Final Approval Hearing
26. When and where will the Court decide whether to approve the Settlement?

The Court is scheduled to hold the Final Approval Hearing on January 7, 2021 at 10:00 a.m. in Courtroom 11 of
the United States Courthouse, 450 Golden Gate Ave., 19th Floor, San Francisco, CA. The hearing may be
rescheduled to a different date or time or location without another Notice to Class Members. Especially given the
national health emergency, the date, time and location of the hearing may be subject to change, as will the manner
in which Class Members might appear at the hearing. Please review the Settlement Website for any updated
information regarding the Final Approval Hearing.

At the Final Approval Hearing, the Court will consider whether the Settlement is fair, reasonable and adequate.
If there are objections, the Court will consider them. The Court may listen to people who appear at the hearing
and who have provided notice of their intent to appear at the hearing. The Court may also consider Class Counsel’s
application for attorneys’ fees, costs and expenses and for awards to Class Representatives.

27. Do I have to come to the Final Approval Hearing?

No. Class Counsel will answer any questions the Court may have. You may attend at your own expense if you
wish. If you submit a written objection or comment, you do not have to come to the Court to talk about it. As long
as you submit your written objection or comment on time, and follow the requirements above, the Court will
consider it. You may also pay your own attorney to attend, but it is not required.

28. May I speak at the Final Approval Hearing?

Yes. You may ask the Court for permission to speak at the Final Approval Hearing. At the hearing, the Court may
hear any objections and arguments concerning the fairness of the Settlement and/or Class Counsel’s request for
attorneys’ fees, costs, expenses, and incentive awards.

To do so, you must include in your objection or comment a statement saying that it is your “Notice of Intent to
Appear in In re Facebook Biometric Information Privacy Litigation, Case No. 3:15-cv-03747-JD”. It must include
your name, address, email, telephone number and signature as well as the name and address of your lawyer, if
one is appearing for you. Your submission and notice of intent to appear must be filed with the Court and be
received no later than November 23, 2020.

You cannot speak at the hearing if you exclude yourself from the Class.




                                                        -7-
        Case: Case 3:15-cv-03747-JD
              1:20-cv-04699 DocumentDocument  517-1 03/01/21
                                    #: 126-12 Filed: Filed 12/14/20 Page
                                                             Page 9 of     46 of 60#:2358
                                                                       19 PageID

                                         
29. How do I get more information?

This Notice summarizes the proposed Settlement. More details are in the Stipulation of Class Action Settlement,
in the Court’s orders, and other relevant documents, which are available online at
www.facebookbipaclassaction.com.

You can also get information about this case by accessing the Court docket, for a fee, through the Court’s Public
Access to Court Electronic Records (PACER) system at www.cand.uscourts.gov, or by visiting the office of the
Clerk of the Court for the United States District Court for the Northern District of California, San Francisco
Courthouse, between 9:00 a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays.

You may also contact the Settlement Administrator at 1-844-799-2417 or write to In re Facebook Biometric
Information Privacy Litigation Settlement Administrator, P.O. Box 43401, Providence, RI 02940-3401, or call
Class Counsel Edelson (1-866-354-3015), Robbins Geller (1-800-449-4900), and Labaton Sucharow
(1-888-219-6877).

         PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE
             TO INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS.

All questions regarding the Settlement or claims process should be directed to the Settlement Administrator or to
Class Counsel.

                                     By order of the United States District Court for the Northern District of California




                                                         -8-
             Case 3:15-cv-03747-JD
       Case: 1:20-cv-04699 Document Document  517-103/01/21
                                    #: 126-12 Filed: Filed 12/14/20
                                                            Page 10 Page  47 of 60#:2359
                                                                    of 19 PageID
              Aviso Oficial del Tribunal de Distrito de Estados Unidos por el Distrito Norte de California

Los usuarios de Facebook en Illinois pueden tener derecho a un pago si su cara
       apareció en una foto en Facebook después del 7 de junio de 2011
           No se preocupe, usted no está siendo demandado. Esto es un aviso oficial del tribunal,
                                      no un anuncio de un abogado.

Facebook, Inc. ha resuelto una demanda colectiva que alega que Facebook recopiló y almacenó datos biométricos
de los usuarios de Facebook en Illinois sin el debido aviso y consentimiento infringiendo la ley de Illinois como
parte de su función “Sugerencias de Etiqueta” y otras funciones que implican la tecnología de reconocimiento facial.

Usted está incluido en el Acuerdo si es o era usuario de Facebook ubicado en Illinois y Facebook creó y almacenó
una plantilla de cara para usted después del 7 de junio de 2011.

Los usuarios incluidos pueden rellenar un breve Formulario de Reclamación y recibir aproximadamente de $200
a $400 por persona procedente del Fondo del Acuerdo de $650 millones. Este fondo también se utilizará para
pagar los costos de notificar a las personas sobre el Acuerdo, los honorarios de los abogados, las adjudicaciones
a los usuarios que ayudaron a presentar la demanda, y ciertos impuestos.

El Acuerdo también solicita que Facebook “desactive” su configuración de Reconocimiento Facial y elimine las
plantillas de rostros para la mayoría de los usuarios, a menos que ellos la vuelvan a “activar”.

Si usted está incluido, sus derechos legales se ven afectados independientemente de si actúa o no. Lea este Aviso
detenidamente.

El Tribunal a cargo de este caso aún no ha decidido si el Acuerdo es justo. Los pagos solamente se efectuarán si
el Tribunal decide que el Acuerdo es justo y lo aprueba.

                           ! #  
1. Rellenar un Formulario de Reclamación.

La única manera de obtener un pago. Usted tiene que presentar un Formulario de Reclamación válido ya sea en línea
o por correo con matasellos de no más tarde del 23 de noviembre de 2020.

2. Objetar.

Escriba al Tribunal sobre por qué no le agrada algo del Acuerdo no más tarde del 23 de noviembre de 2020.

3. Solicitar ser excluido de la Clase.

Si no desea formar parte del Acuerdo, tiene que enviar una solicitud por escrito para ser excluido. No recibirá
ningún dinero ni otros beneficios, pero mantendrá cualquier derecho a demandar a Facebook usted mismo por los
mismos asuntos legales en esta demanda.

4. Asistir a una audiencia el 7 de enero de 2021.

Usted puede solicitar hablar en el Tribunal sobre su opinión del Acuerdo, incluyendo el monto de los honorarios
de abogados. Las solicitudes por escrito para hablar tienen que ser recibidas por el Tribunal no más tarde del 23
de noviembre de 2020.

                                                                                                             FBYNTS1
             Case 3:15-cv-03747-JD
       Case: 1:20-cv-04699 Document Document  517-103/01/21
                                    #: 126-12 Filed: Filed 12/14/20
                                                            Page 11 Page  48 of 60#:2360
                                                                    of 19 PageID

5. No hacer nada.

No recibirá dinero y perderá cualquier derecho a demandar a Facebook usted mismo por los mismos asuntos
legales en esta demanda.

                                             &$
6. ¿Por qué debería leer este Aviso?

Este Aviso explica la demanda, el Acuerdo, sus derechos, los pagos disponibles, y cómo obtenerlos.

El Hon. James Donato del Tribunal de Distrito de Estados Unidos por el Distrito Norte de California está a cargo
de esta demanda colectiva. La demanda se conoce como In re Facebook Biometric Information Privacy
Litigation, N.º de caso 3:15-CV-03747-JD.

7. ¿De qué trata esta demanda?

Los usuarios de Facebook en Illinois demandaron a Facebook alegando que su función de “Sugerencia de
Etiqueta” y otras funciones relacionadas con la tecnología de reconocimiento facial infringió la Ley de Privacidad
de Información Biométrica de Illinois (“BIPA” por sus siglas en inglés). Esa ley dice que las empresas no pueden
recopilar, almacenar, o dar “datos biométricos”, que incluyen cosas como escaneos faciales o de huellas dactilares,
sin antes dar aviso y obtener consentimiento. Este caso alega que Facebook utilizó tecnología de reconocimiento
facial para crear plantillas de rostros—plantillas únicas que se pueden utilizar para identificar a los usuarios en
fotos, que estas plantillas están cubiertas por BIPA, y que Facebook lo hizo sin el debido aviso y consentimiento.
Facebook niega todas las alegaciones de irregularidades y responsabilidad.

8. ¿Qué es una demanda colectiva y quién participa?

En una demanda colectiva, una o más personas llamadas “Representantes de la Clase” demandan en nombre de
otras personas que tienen reclamaciones similares. Estas personas juntas forman una “Clase” o son “Miembros
de la Clase”. Un tribunal resuelve los asuntos en el caso para todas las personas de la Clase (excepto para aquellas
personas que decidan excluirse de la Clase). En este caso, el Tribunal nombró a Nimesh Patel, Adam Pezen y
Carlo Licata como Representantes de la Clase. Estas personas son de Illinois y alegan que Facebook tenía
plantillas de rostro creadas y almacenadas de ellos.

9. ¿Por qué hay un Acuerdo?

Facebook y los Representantes de la Clase pasaron más de cinco años en el Tribunal litigando este caso. Poco
antes del juicio, ambas partes llegaron a un acuerdo. El Acuerdo otorga a los Miembros de la Clase pagos
garantizados ahora, mientras que en un juicio, los Miembros de la Clase podrían no recibir nada o podrían obtener
pagos dentro de unos años. Como hay un acuerdo, el Tribunal no ha decidido quién debería ganar el caso.

                                      !% $!!
Para ver si puede obtener un pago, primero necesita determinar si está incluido en esta demanda.

10. ¿Estoy incluido como parte de la Clase?

El Tribunal decidió que todas las personas que se ajustan a esta definición están incluidas en la Clase: “Los
usuarios de Facebook ubicados en Illinois para los que Facebook creó y almacenó una plantilla de rostro después
del 7 de junio de 2011”.


                                                        -2-
             Case 3:15-cv-03747-JD
       Case: 1:20-cv-04699 Document Document  517-103/01/21
                                    #: 126-12 Filed: Filed 12/14/20
                                                            Page 12 Page  49 of 60#:2361
                                                                    of 19 PageID

Para recibir dinero conforme al Acuerdo, tiene que haber vivido en el estado de Illinois durante un periodo de al
menos 183 días (6 meses) después del 7 de junio de 2011. El tiempo que pasara viajando o de vacaciones fuera
de Illinois se puede incluir en este periodo de tiempo y no lo hace inelegible.

Los registros de Facebook se utilizaron para identificar a ciertos Miembros de la Clase que deberían haber recibido
un Aviso por correo electrónico o en Facebook. Si usted no recibió un Aviso y cree que está incluido, podría
formar parte de la Clase si es un usuario actual o anterior de Facebook en Illinois que subió una fotografía de sí
mismo o fue “etiquetado” en una fotografía en Facebook después del 7 de junio de 2011. No todas las personas
en Illinois que utilizan Facebook están incluidas. Si las fotografías suyas que fueron subidas a Facebook (por
usted u otros) después del 7 de junio de 2011 no resultaron en la creación de una plantilla de rostro mientras vivía
en Illinois, no forma parte de la Clase. Para obtener más información, visite www.facebookbipaclassaction.com.

11. ¿Hay excepciones para estar incluido?

Algunos usuarios quedan excluidos porque trabajan para Facebook o están relacionados con los jueces o abogados
en este caso. El Acuerdo de Resolución tiene una lista de las categorías de personas que están excluidas. Por
supuesto, los usuarios que soliciten ser excluidos (este proceso se explica más adelante) tampoco están incluidos.

12. Todavía no estoy seguro de si estoy incluido.

Si todavía no está seguro de si está incluido, puede obtener ayuda gratuita en www.facebookbipaclassaction.com,
llamando al Administrador del Acuerdo al 1-844-799-2417 o llamando a los abogados designados para
representar a los Miembros de la Clase en este caso, Edelson PC (“Edelson”) de Chicago, Illinois 1-866-354-
3015, Robbins Geller Rudman & Dowd LLP (“Robbins Geller”) de San Francisco, California 1-800-449-4900, y
Labaton Sucharow LLP (“Labaton Sucharow”) de New York, New York 1-888-219-6877. Por favor, no se ponga
en contacto con el Tribunal o Facebook.

                                          !
13. ¿Qué dispone el Acuerdo?

Facebook pagará $650 millones para resolver este caso. Ese dinero se ingresará en un “Fondo del Acuerdo” para
pagar todo lo relacionado con el Acuerdo. La mayor parte del dinero se destinará a los Miembros de la Clase que
presenten Formularios de Reclamación válidos (más detalles en la siguiente pregunta). El resto se utilizará para
pagar los costos de notificar a las personas sobre el Acuerdo, los honorarios de los abogados, las adjudicaciones
a los Representantes de la Clase que ayudaron a presentar la demanda, y ciertos impuestos.

Facebook además “desactivará” su función de Reconocimiento Facial para la mayoría de los Miembros de la
Clase. Si esos Miembros de la Clase no vuelven a activar el Reconocimiento Facial, Facebook eliminará todas
las plantillas de rostros existentes para dichos usuarios.

Algunos Miembros de la Clase que ya han vuelto a “activar” el Reconocimiento Facial ellos mismos, incluyendo
los Miembros de la Clase que se hayan registrado recientemente en Facebook, no tendrán la función de
Reconocimiento Facial desactivada.

Por último, Facebook eliminará cualquier plantilla de rostro de cualquier Miembro de la Clase que no haya tenido
actividad en Facebook por un periodo de tres años.




                                                        -3-
             Case 3:15-cv-03747-JD
       Case: 1:20-cv-04699 Document Document  517-103/01/21
                                    #: 126-12 Filed: Filed 12/14/20
                                                            Page 13 Page  50 of 60#:2362
                                                                    of 19 PageID

14. ¿De cuánto será mi pago?
Los pagos probablemente serán de aproximadamente $200 a $400 por persona. No podemos darle un número
exacto en este momento porque los montos de pago dependen de cuántos Miembros de la Clase presenten
reclamaciones válidas y los montos de honorarios, costos, gastos, y adjudicaciones deducidas del Fondo del
Acuerdo. El sitio web del Acuerdo se actualizará periódicamente para proporcionar el monto estimado del pago
basado en el número de Miembros participantes de la Clase.

15. ¿Cómo puedo obtener un pago?

Para obtener un pago tiene que completar y enviar un Formulario de Reclamación válido no más tarde del 23 de
noviembre       de     2020.     Por    favor,     presente    su     reclamación    electrónicamente     en
www.facebookbipaclassaction.com. No es solamente más fácil y más seguro, sino que es completamente gratis
y toma solo unos minutos. Puede obtener el pago mediante un cheque o electrónicamente a través de Zelle,
PayPal, y depósito directo.

Si desea obtener una copia en papel del Formulario de Reclamación,                             puede    dirigirse   a
www.facebookbipaclassaction.com o llamar al número gratuito 1-844-799-2417.

16. ¿Cuándo recibiré mi pago?

Todavía no podemos darle una fecha. Los pagos se efectuarán aproximadamente dos meses después de que el
Tribunal apruebe el Acuerdo. El Tribunal considerará la aprobación definitiva del Acuerdo el 7 de enero de 2021.
Incluso si el Tribunal aprueba el Acuerdo, puede que haya apelaciones. Nunca se sabe si las apelaciones pueden
ser resueltas o para cuándo, y resolverlas puede llevar más de un año.

Todos los cheques caducarán y se anularán a los 90 días de su emisión. Si queda dinero debido a los cheques no
cobrados o los pagos electrónicos devueltos, puede recibir un segundo pago si presentó una reclamación válida.
Si queda dinero después de los segundos pagos, dicho dinero puede ser donado a la American Civil Liberties
Union of Illinois para ser utilizado a los esfuerzos para proteger los derechos de privacidad biométricos.

El sitio web del Acuerdo se actualizará para informar a los Miembros de la Clase del progreso del Acuerdo. Por favor,
sea paciente.

                                   !%!!
17. ¿A qué estoy renunciando si permanezco en la Clase?

A menos que se excluya, usted permanece en la Clase. Eso significa que, si el Tribunal aprueba el Acuerdo, está
renunciando al derecho de presentar su propia demanda contra Facebook, o solicitar más dinero, por cualquiera
de los asuntos o reclamaciones en el caso—independientemente de si usted está o no al tanto de dichas
reclamaciones.

El alcance específico de las reclamaciones que está liberando se encuentra en el párrafo 1.25 del Acuerdo de
Resolución, que está disponible a través del enlace “Documentos del Tribunal” en el sitio web del Acuerdo. Si
tiene alguna pregunta, puede hablar con los abogados listados en la Pregunta 19 de forma gratuita, o puede, por
supuesto, hablar con su propio abogado si tiene preguntas en cuanto a lo que significa la liberación.

18. ¿Qué sucede si no hago nada en absoluto?

Si usted es un Miembro de la Clase y no hace nada (lo que significa que no envía un Formulario de Reclamación
y no se excluye), no recibirá nada de este Acuerdo y liberará sus reclamaciones como se explicó anteriormente.


                                                         -4-
              Case 3:15-cv-03747-JD
        Case: 1:20-cv-04699 Document Document  517-103/01/21
                                     #: 126-12 Filed: Filed 12/14/20
                                                             Page 14 Page  51 of 60#:2363
                                                                     of 19 PageID

                                       ! 
19. ¿Tengo un abogado en este caso?

El Tribunal ha nombrado a los bufetes de abogados de Edelson 1-866-354-3015, Robbins Geller 1-800-449-4900,
y Labaton Sucharow 1-888-219-6877 para representarle a usted y a todos los Miembros de la Clase. A estos
bufetes se les denomina “Abogados de la Clase”. Los bufetes de abogados tienen experiencia en gestionar casos
de demandas colectivas similares. Más información sobre Edelson, Robbins Geller, y Labaton Sucharow, sus
prácticas, y la experiencia de sus abogados está disponible en www.edelson.com, www.rgrdlaw.com, y
www.labaton.com.

Ellos creen que, después de pleitear con Facebook en el tribunal durante varios años, el Acuerdo de Resolución
es justo, razonable y para el mejor beneficio de la Clase. No se le cobrará por separado por estos abogados. Si
desea estar representado por su propio abogado en este caso, puede contratar uno a su cargo.

20. ¿Cómo se les pagará a los abogados?

El Tribunal determinará cuánto se pagará a los Abogados de la Clase por los honorarios de abogados, costos y
gastos en este caso. Los montos se pagarán del Fondo del Acuerdo de $650 millones. Los Abogados de la Clase
solicitarán una adjudicación de honorarios de abogados de no más del veinte por ciento de los $550 millones
originales del fondo del acuerdo, más los costos y gastos. Labaton Sucharow utilizará su parte de lo que se le
adjudique para pagar a las Oficinas de Norman Rifkind.

Los Abogados de la Clase también solicitarán al Tribunal que apruebe adjudicaciones de hasta $7,500 cada una
para compensar a los Representantes de la Clase por sus servicios en nombre de la Clase.

La solicitud de los Abogados de la Clase para una adjudicación de honorarios de abogados, costos y gastos y las
adjudicaciones a los Representantes de la Clase estarán disponibles en la página “Documentos del Tribunal” en
www.facebookbipaclassaction.com el 15 de octubre de 2020.

                                             "!
21. ¿Cómo me salgo del Acuerdo?

Para excluirse de la Clase, y ya no formar parte del Acuerdo, tiene que enviar por correo postal, correo electrónico
o entregar una carta indicando que desea ser excluido de la Clase en In re Facebook Biometric Information Privacy
Litigation, N.º de caso 3:15-cv-03747-JD. Su solicitud de exclusión tiene que incluir su nombre, dirección, correo
electrónico y su firma. Si su dirección de correo electrónico es distinta a la dirección de correo electrónico asociada
a su cuenta de Facebook, incluya también una dirección de correo electrónico asociado con su cuenta o un número
de teléfono móvil asociado a su cuenta. Tiene que enviar por correo postal o correo electrónico su solicitud de
exclusión no más tarde del 23 de noviembre de 2020 a:

             In re Facebook Biometric Information Privacy Litigation Settlement Administrator
                                             P.O. Box 43401
                                        Providence, RI 02940-3401
                                   admin@facebookbipaclassaction.com




                                                          -5-
             Case 3:15-cv-03747-JD
       Case: 1:20-cv-04699 Document Document  517-103/01/21
                                    #: 126-12 Filed: Filed 12/14/20
                                                            Page 15 Page  52 of 60#:2364
                                                                    of 19 PageID

22. Si no me excluyo, ¿puedo demandar a Facebook por el mismo asunto más adelante?

No. A menos que se excluya, usted renuncia a cualquier derecho a demandar a Facebook por las reclamaciones
que se resuelven en este Acuerdo. Si tiene un caso pendiente contra Facebook, por favor, hable con su abogado
inmediatamente.

23. Si me excluyo, ¿puedo todavía obtener algo del Acuerdo?

No. Si se excluye, no debe enviar un Formulario de Reclamación para solicitar un pago porque ya no es elegible
para ninguno.

                                         !
24. ¿Cómo objeto o hago un comentario sobre el Acuerdo o la solicitud de los honorarios de abogados,
costos, gastos y adjudicaciones de incentivo?

Usted puede comentar u oponerse al Acuerdo, la solicitud de los Abogados de la Clase para los honorarios de
abogados, costos y gastos, y/o la solicitud de las adjudicaciones para los Representantes de la Clase.

Puede solicitar al Tribunal que deniegue la aprobación del Acuerdo. No puede solicitar al Tribunal que ordene un
acuerdo diferente; el Tribunal solamente puede aprobar o rechazar el Acuerdo. Si el Tribunal deniega la
aprobación, no se efectuará ningún pago en este momento, y el litigio continuará. Si eso es lo que desea que
ocurra, tiene que objetar.

Cualquier objeción al Acuerdo propuesto tiene que ser por escrito. Si presenta una objeción por escrito antes de
la fecha límite, puede, pero no tiene que hacerlo, comparecer en la Audiencia de Aprobación Final. Si desea
comparecer, puede hacerlo usted mismo o mediante su propio abogado. Si comparece mediante su propio
abogado, usted es responsable de contratar y pagar a ese abogado.

Todas las objeciones por escrito tienen que incluir lo siguiente:

   •   El nombre y el número de caso de esta demanda (In re Facebook Biometric Information Privacy
       Litigation, Master File No. 3:15-CV-03747-JD);

   •   Su nombre completo, dirección de correo postal, correo electrónico, y número de teléfono;

   •   Si utiliza una dirección de correo electrónico o número de teléfono diferente al de su cuenta de Facebook,
       también proporcione esa información;

   •   Una explicación de por qué cree que es un Miembro de la Clase;

   •   Una declaración que identifique si está objetando solamente en su nombre, en nombre de una subsección
       de la Clase, o en nombre de la Clase en su conjunto:

   •   Todas las razones de su objeción o comentario, incluyendo todas las citaciones a la autoridad legal y
       pruebas que respalden la objeción;

   •   Si tiene intención de comparecer personalmente y/o testificar en la Audiencia de Aprobación Final (ya sea
       en persona o mediante abogado), y a qué testigos pedirá hablar;




                                                        -6-
             Case 3:15-cv-03747-JD
       Case: 1:20-cv-04699 Document Document  517-103/01/21
                                    #: 126-12 Filed: Filed 12/14/20
                                                            Page 16 Page  53 of 60#:2365
                                                                    of 19 PageID

   •   El nombre y la información de contacto de todos y cada uno de los abogados que le representen, asesoren,
       y/o ayuden, incluyendo a cualquier abogado que pueda tener derecho a una compensación por cualquier
       razón relacionada con su objeción o comentario, que deba hacer una comparecencia ante el Tribunal de
       acuerdo con las Normas Locales; y

   •   Su firma manuscrita o firma electrónica. La firma de un abogado, o firma mecanografiada, no es suficiente.

Para ser considerado por el Tribunal, su comentario u objeción tiene que ser recibida por el Tribunal ya sea por
correo enviándolo a Class Action Clerk, United States District Court for the Northern District of California, Phillip
Burton Federal Building & U.S. Courthouse, 450 Golden Gate Avenue, San Francisco, CA 94102, o
presentándolo en persona en cualquier ubicación del Tribunal de Distrito de Estados Unidos por el Distrito Norte
de California. Para ser considerado, su comentario u objeción tiene que ser presentado o llevar matasellos de no
más tarde del 23 de noviembre de 2020.

25. ¿Cuál es la diferencia entre objetar y excluirse de la Clase?

Objetar significa que no está de acuerdo con algún aspecto del Acuerdo y piensa que el Tribunal no debe aprobar
el Acuerdo. Una objeción, o un comentario, permite que sus puntos de vista sean escuchados en el tribunal. Puede
objetar solamente si permanece en la Clase.

Excluirse de la Clase significa que usted ya no es Miembro de la Clase y no desea que el Acuerdo le aplique. Si
se excluye, pierde cualquier derecho a recibir pagos o beneficios del Acuerdo o a objetar al Acuerdo porque el
caso ya no le afecta.

                             !& !
26. ¿Cuándo y dónde decidirá el Tribunal si aprueba el Acuerdo?

El Tribunal tiene previsto celebrar la Audiencia de Aprobación Final el 7 de enero de 2021, a las 10:00 a.m., en
la Sala 11 del Palacio de Justicia de Estados Unidos, 450 Golden Gate Ave., 19th Floor, San Francisco, CA. La
audiencia puede ser aplazada a una fecha, lugar u hora diferentes sin más aviso a los Miembros de la Clase. Dada
especialmente la emergencia sanitaria nacional, la fecha, hora y lugar de la audiencia pueden estar sujetos a
cambios, al igual que la forma en que los Miembros de la Clase puedan presentarse en la audiencia. Por favor,
revise el sitio web del Acuerdo para obtener información actualizada sobre la Audiencia de Aprobación Final.

En la Audiencia de Aprobación Final, el Tribunal considerará si el Acuerdo es justo, razonable y adecuado. Si
hay objeciones, el Tribunal las considerará. El Tribunal puede escuchar a las personas que comparezcan en la
audiencia y que han proporcionado aviso de su intención de comparecer en la audiencia. El Tribunal también
puede considerar la solicitud de los Abogados de la Clase por los honorarios de abogados, costos y gastos, y por
las adjudicaciones a los Representantes de la Clase.

27. ¿Tengo que acudir a la Audiencia de Aprobación Final?

No. Los Abogados de la Clase responderán a cualquier pregunta que el Tribunal pueda tener. Usted puede asistir
por su cuenta si lo desea. Si presenta una objeción o comentario por escrito, no tiene que acudir al Tribunal para
hablar de ello. Siempre y cuando presente su objeción o comentario por escrito a tiempo, y siga los requisitos
anteriores, el Tribunal lo considerará. También puede pagar a su propio abogado para que asista, pero no es
necesario.




                                                         -7-
             Case 3:15-cv-03747-JD
       Case: 1:20-cv-04699 Document Document  517-103/01/21
                                    #: 126-12 Filed: Filed 12/14/20
                                                            Page 17 Page  54 of 60#:2366
                                                                    of 19 PageID

28. ¿Puedo hablar en la Audiencia de Aprobación Final?

Sí. Puede solicitar permiso al Tribunal para hablar en la Audiencia de Aprobación Final. En la audiencia, el
Tribunal puede escuchar objeciones y argumentos en cuanto a la equidad del Acuerdo y/o la solicitud de los
Abogados de la Clase por los honorarios de abogados, costos, gastos, y las adjudicaciones de incentivo.

Para hacerlo, en su objeción o comentario tiene que incluir una declaración diciendo que es su “Aviso de Intención
de Comparecer en In re Facebook Biometric Information Privacy Litigation, N.º de caso 3:15-cv-03747-JD”.
Tiene que incluir su nombre, dirección, correo electrónico, número de teléfono y firma, así como el nombre y la
dirección de su abogado, si éste comparece en su nombre. Su presentación y aviso de intención de comparecer
tiene que ser presentado ante el Tribunal y ser recibido no más tarde del 23 de noviembre de 2020.

Usted no puede hablar en la audiencia si se excluye de la Clase.

                                            $&
29. ¿Cómo obtengo más información?

Este Aviso resume el Acuerdo propuesto. Puede encontrar más detalles en la Estipulación del Acuerdo de
Demanda Colectiva, en las órdenes del Tribunal, y otros documentos relevantes, que están disponibles en línea
en www.facebookbipaclassaction.com.

También puede obtener información sobre este caso accediendo al expediente del Tribunal, con cargo, mediante
el sistema de Acceso Público del Tribunal a Registros Electrónicos del Tribunal (PACER) en
www.cand.uscourts.gov, o visitando la oficina del Secretario del Tribunal del Tribunal de Distrito de Estados
Unidos por el Distrito Norte de California, Palacio de Justicia de San Francisco, entre las 9:00 a.m. y 4:00 p.m.,
de lunes a viernes, excluyendo los días festivos del Tribunal.

También puede ponerse en contacto con el Administrador del Acuerdo llamando al 1-844-799-2417 o escribiendo
a In re Facebook Biometric Information Privacy Litigation Settlement Administrator, P.O. Box 43401,
Providence, RI 02940-3401, o llamando a los Abogados de la Clase Edelson (1-866-354-3015), Robbins Geller
(1-800-449-4900), y Labaton Sucharow (1-888-219-6877).

POR FAVOR, NO LLAME POR TELÉFONO AL TRIBUNAL O A LA OFICINA DEL SECRETARIO
  DEL TRIBUNAL PARA HACER CONSULTAS SOBRE ESTE ACUERDO O EL PROCESO DE
                             RECLAMACIONES.

Todas las preguntas relacionadas con el Acuerdo o el proceso de reclamaciones deben dirigirse al Administrador
del Acuerdo o a los Abogados de la Clase.

                                Por orden del Tribunal de Distrito de Estados Unidos por el Distrito Norte de California




                                                         -8-
               Case 3:15-cv-03747-JD
         Case: 1:20-cv-04699 Document Document  517-103/01/21
                                      #: 126-12 Filed: Filed 12/14/20
                                                              Page 18 Page  55 of 60#:2367
                                                                      of 19 PageID
                     
         && !"& !"%&$&#$
         ! 6?    
         !96=0+,5*,"   
                                                                                   
                                                                                               %##$"$ %"$
                                                                                    "$"#$"$  "
                                                                                      (:,6    *=  (3


                                                                                                         
                                                                                                      




                                                        ! #$!
 '6<4(@),,30.0)3,-69(7(@4,5;(:7(9;6-;/,:,;;3,4,5;6-;/0:*(:,'6<4(@:<)40;653@
65,3(04(5++<730*(;,*3(04:>033),9,1,*;,+$6:<)40;(*3(04-697(@4,5;796=0+,(33;/,05-694(;065
9,8<,:;,+(5+:,3,*;/6>@6<>6<3+302,;69,*,0=,@6<97(@4,5;'6<4<:;4(03@6<93(04694:60;0:
76:;4(92,+)@#'!$

           %"#$!&#"


                                                           


 


  !


  #                                                                                               


    " #! !
 

                                 
 ! " #! !


         (!"&&#!(@4,5;>033),0::<,+)@*/,*2(5+>033),4(03,+;6;/,(++9,::()6=,




                                                                                                                   "
                                                                                                            



                                 
                                                                                                       
                                                                                                                    
                                                                                                      "&        
                                                                                                                    
              Case 3:15-cv-03747-JD
        Case: 1:20-cv-04699 Document Document  517-103/01/21
                                     #: 126-12 Filed: Filed 12/14/20
                                                             Page 19 Page  56 of 60#:2368
                                                                     of 19 PageID


      !"#$!&#"!96=0+,;/,(7796?04(;,+(;,:(5+(++9,::,:>/,9,@6<30=,+05330560:
),;>,,5<5,  (5+<.<:;   

                                                          
 ##                             ##







 #                                                                                       



                                                          
 ##                             ##







 #                                                                                       



                                                          
 ##                             ##







 #                                                                                       


      $൶UPDWLRQ%\VLJQLQJDQGVXEPLWWLQJWKLV&ODLP)RUP\RXD൶UPXQGHUSHQDOW\RISHUMXU\WKDWWR
;/,),:;6-@6<9256>3,+., ),;>,,5<5,  (5+<.<:;   @6<30=,+05;/,#;(;,6-330560:
-69(7,906+6-(;3,(:;  +(@:465;/:(5+/(+((*,)662(**6<5;+<905.;/(;;04, +<905.;/,
WLPH,OLYHGLQ,OOLQRLV,XSORDGHGDWOHDVWRQH)DFHERRNSUR¿OHSLFWXUHWKDWLQFOXGHGP\IDFHRUZDVWDJJHG
05(;3,(:;65,7/6;6>0;/4@-(*,(5+ (336-;/,05-694(;065796=0+,+05;/0:3(046940:;9<,(5+
(**<9(;,

#0.5(;<9,                                                        (;,44++@@@@

!905;(4,

                                        (03@6<9*6473,;,+3(04694;6
                            && !"& !"%&$&#$
                                              ! 6?    
                                         !96=0+,5*,"   
                     '6<93(046944<:;),4(03,+(5+76:;4(92,+)@#'!$




                   
